70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.James McLAUGHLIN, Plaintiff, Appellant,v.UNITED STATES SECRETARY OF THE NAVY, et al., Defendants, Appellees.
No. 95-1380.
United States Court of Appeals, First Circuit.
Nov. 14, 1995.

James McLaughlin on brief pro se.
Jay P. McCloskey, United States Attorney, Frank W. Hunger, Assistant Attorney General, Marleigh D. Dover and Jennifer Hay Zacks, Attorneys, Appellate Staff, Civil Division, Department of Justice, on brief for appellees.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record and the briefs of the parties and summarily affirm the judgment of the district court for essentially the reasons stated in the recommended decision of the magistrate judge.  The district court adopted the reasoning of this decision when it dismissed appellant's complaint, and we, too, think that reasoning is persuasive.  Appellant's motion for summary disposition is therefore denied.


2
Affirmed. See 1st Cir.  R. 27.1.